Citation Nr: 1009815	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded the case to permit further 
development of the claim.  The requested development has been 
accomplished, and the Board may now proceed with its review 
of the appeal.

The issue of service connection for tinnitus has been raised 
by the Veteran's representative, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to 
acoustic trauma sustained in service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
caused by the Veteran's active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for bilateral hearing loss.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
September 2006 letter, VA informed the Veteran of the 
evidence VA had received to date, the evidence VA was 
responsible for obtaining, how the Veteran could help VA 
going forward, and what the evidence must show to support his 
claim.  The same letter also explained how disability ratings 
and effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  In addition, the Veteran 
underwent a VA audiology examination in June 2009.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for chronic disorders, such as 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends he is entitled to service connection for 
bilateral hearing loss.  He contends that his hearing loss 
developed as a result of eight years (the duration of his 
active service) of frequent exposure to loud noises, 
particularly jet engines.  The Veteran reports no significant 
post-service occupational or recreational noise exposure.

Service treatment records show that upon enlistment, the 
Veteran had normal hearing (as per the standards set forth in 
38 C.F.R. § 3.385).  In addition, the Veteran had normal 
hearing at separation.  The Veteran's hearing was also tested 
on no fewer than five other occasions during service (at 
roughly annual intervals), and each time the results were 
normal.  The service treatment records are void of any 
complaints or diagnoses of hearing loss.

Post-service medical evidence shows that in November 2000, 
the Veteran presented for VA outpatient treatment complaining 
of bilateral ear discharge and diminished hearing.  The 
examiner diagnosed the Veteran with chronic bilateral 
external otitis.  In January 2007, the Veteran presented for 
VA outpatient treatment complaining of, among other things, 
hearing loss for "years."  The examiner diagnosed the 
Veteran with hearing loss (although it is not apparent 
whether an audiogram was administered).

In February 2007, the Veteran underwent a VA audiology 
evaluation wherein he reported that his hearing loss began in 
1993.  He reported eight years of aircraft-carrier-related 
noise exposure during service.  The examiner diagnosed the 
Veteran with bilateral borderline normal hearing from 250 to 
8000 Hertz, except for (1) in the right ear, a mild to 
moderate sensorineural notch from 3000 to 4000 Hertz and (2) 
in the left ear, a mild sensorineural notch from 4000 to 6000 
Hertz.

In March 2007, the Veteran presented for VA outpatient 
treatment, complaining of hearing loss.  The examiner noted 
the Veteran's exposure to loud noise while in service.  The 
examiner diagnosed the Veteran with mixed hearing loss and 
noted some evidence of ETD (eustachian tube dysfunction).

In February 2008, the Veteran underwent another VA audiology 
evaluation wherein he again reported that his hearing loss 
began in 1993.  The examiner diagnosed the Veteran with the 
same diagnosis as that of the February 2007 evaluation, 
namely bilateral borderline normal hearing from 250 to 8000 
Hertz, except for (1) in the right ear, a mild to moderate 
sensorineural notch from 3000 to 4000 Hertz and (2) in the 
left ear, a mild sensorineural notch from 4000 to 6000 Hertz.

In June 2009, the Veteran underwent a VA audiology 
examination.  The Veteran reported difficulty following group 
conversation and difficulty understanding speech when 
background noise was present.  The examiner diagnosed the 
Veteran with bilateral borderline normal hearing from 500 to 
2000 Hertz; with mild to moderate sensorineural hearing loss 
from 3000 to 4000 Hertz in the right ear; and with mild 
sensorineural hearing loss from 3000 to 4000 Hertz in the 
left ear.

The examiner opined that the Veteran's hearing loss was less 
likely than not related to his military service.  She 
discussed the Veteran's eight-year exposure to jet noise and 
commented that it is "well known" that prolongated exposure 
to high intensity noise could cause permanent damage in the 
inner structures of the ear, resulting in progressive hearing 
loss.  Nevertheless, she opined, the Veteran's hearing loss 
was not likely related to his service because there was no 
evidence of hearing loss in his separation examination.

After reviewing all the evidence, including the Veteran's lay 
statements discussed above, the Board is unable to grant the 
Veteran's claim for service connection for hearing loss.  The 
Board acknowledges the Veteran's current hearing loss.  
Moreover, the Board does not doubt that the Veteran was 
exposed to loud noises during service.  The elements that are 
at issue here are (1) evidence of in-service hearing loss and 
(2) a nexus between any in-service noise exposure and the 
Veteran's current hearing loss.

As to the first element above, the evidence here does not 
show in-service hearing loss.  Indeed, the Veteran himself 
does not appear to be contending that his hearing loss began 
in service (he stated at two different evaluations that his 
hearing loss began in 1993, some five years after service).  
Accordingly, the only way the Veteran can prevail on his 
claim is if the evidence shows a nexus between his current 
hearing loss and his in-service noise exposure.

Here, the only competent nexus opinion was provided by the VA 
examiner at the June 2009 examination.  She thought it 
unlikely that the Veteran's hearing loss was caused by in-
service noise exposure because he had normal hearing at his 
separation examination.  The Board finds this opinion to be 
competent and persuasive evidence and therefore denies the 
service-connection claim. 

Although the Veteran has alleged a nexus, it is well settled 
that neither the Board nor a person who lacks the relevant 
medical training is qualified to render etiology opinions 
that require medical experience, training, or education.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  Because opining as to 
the relationship between the Veteran's current hearing loss 
and his period of active service requires medical training, 
the Veteran is not qualified to render, on his own accord, a 
competent nexus opinion.  Therefore, because there is no 
indication in the record that the Veteran has such training-
and because the only competent nexus opinion in the record 
was negative as to the link between the Veteran's active 
service and his current hearing loss-the claim must be 
denied.

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


